Reasons for Allowance
Claims 51, 53-61 and 63-70 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 51, wherein the Applicant discloses selecting, by control circuitry, a term from a title of a video content item, wherein at least a portion of the video content item is hosted on a video-hosting website; determining, by the control circuitry, if the selected term is associated with a media program, wherein the determining comprises: analyzing a plurality of video content items hosted on the video-hosting website; and determining if a threshold number of the plurality of video content items identify the selected term as associated with the media program; and in response to determining that the selected term is associated with the media program; storing, by the control circuitry, the selected term in a keyword database associated with the media program; and generating a relevance score for the selected term, wherein the relevance score correlates to the threshold number of the plurality of video content items identifying the selected term as associated with the media program.
Inter alia, independent claim 61, wherein the Applicant discloses similar limitations, is allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426